Citation Nr: 0612379	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  00-18 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injuries to the feet and hands.  

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1974 to July 
1975, and from November 1977 to April 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of February 2000 and later 
by the Department of Veterans Affairs (VA)  Regional Office 
(RO).   

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not currently have residuals of cold 
injuries of the feet and hands.


CONCLUSION OF LAW

Residuals of cold injuries of the feet and hands were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that each of the four content 
requirements of notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) has been fully satisfied.  The appellant 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The communications, such as a letter 
from the RO dated in November 2004 provided the appellant 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
specifically told the appellant that it was ultimately his 
responsibility to submit all evidence that was not in the 
possession of the Federal Government.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The veteran's initial VCAA letter was not provided prior to 
the adjudication of his claim.  However, he was later given 
the VCAA notice letter and was given an ample opportunity to 
respond.  He has not claimed any prejudice as a result of the 
timing of the VCAA letter.  Therefore, to decide the appeal 
would not be prejudicial error.

The Board also notes that because service connection is being 
denied, any question as to the appropriate rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the veteran with regard to those matters.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record includes the veteran's service medical 
records and post service treatment records.  The appellant 
has had a hearing.  He was afforded a VA examination.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  The veteran contends that while 
in Germany, he was exposed to extremely cold temperatures and 
suffered frostbite.  

The veteran's service medical records, including the report 
of a medical examination conducted in January 1979 for the 
purpose of separation from service, are negative for any 
references to injuries due to exposure to cold.  The 
separation examination report shows that clinical evaluation 
of the upper extremities and feet was normal.  

The evidence which is of record includes the veteran's VA and 
private medical treatment records; however, none of the 
records contain a diagnosis of residuals of cold injuries of 
the feet or hands.  The Board has noted that a record from 
Terry Brackman, D.O., dated in June 2000 shows that the 
veteran reported that his fingers and toes became numb, 
especially when they were exposed to cold.  However, the 
treating physician described this a s a Raynaud's type 
phenomena when exposed to cold.  He did not attribute the 
disorder to frostbite or cold weather injuries in service.   

The report for general medical examination conducted by the 
VA in September 2000 is also negative for references to cold 
injury residuals.   

In summary, there is no competent medical evidence of the 
presence of cold injuries of the feet and hands.  A service-
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
During the hearing held at the RO in January 2001, the 
veteran expressed his own belief that he had numbness and 
other problems with his hands and feet which were 
attributable to exposure to cold weather during service.  The 
Board notes that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Therefore, the Board finds the veteran does 
not currently have residuals of cold injuries of the feet and 
hands.  Accordingly, the Board concludes that residuals of 
cold injuries of the feet and hands were not incurred in or 
aggravated by service.


ORDER

Service connection for residuals of cold injuries of the feet 
and hands is denied.


REMAND

The veteran contends that he had back injuries and duties 
during service which resulted in deterioration of his back.  
He asserts that these factors resulted in the development of 
his current back problems.

The veteran's service medical records contain four entries 
pertaining to injuries and complaints involving the back 
between October 1978 and January 1979.  For example, a record 
dated in December 1978 reflects that he complained of 
recurring low back pain.  On examination, there was mild 
tension in the back.  The assessment was mild strain.  In 
addition, the report of medical history given by the veteran 
in January 1979 for the purpose of his separation from 
service shows that he reported a history of having recurrent 
back pain.  

The Board finds that additional development is required with 
respect to the claim for service connection for a back 
disorder.  VA must afford a veteran a medical examination or 
obtain a medical opinion when necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d).  Although the veteran 
was afforded a VA spine examination in September 2000, the 
examination report does not include any medical opinion 
regarding whether there is a nexus between the current back 
disorder and the complaints noted in service.  In light of 
the multiple complaints noted during service, the Board 
concludes that an examination is warranted to determine 
whether the current back problems are related to service.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the 
appellant to be afforded a spine 
examination to determine the nature and 
etiology of any current disorder of the 
low back.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that the appellant's current 
low back disorder is related to the 
complaints and findings noted during 
service.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.  
The rationale should be provided for all 
opinions offered.  

2.  Thereafter, the RO should adjudicate 
the appellant's claim for service 
connection for a low back disorder.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


